Campbell, J.
Pending the appeal in this Court, the plaintiff appellee moved to dismiss the appeal as being premature. Since the record and briefs had been filed, we permitted oral argument and reserved our ruling on the motion to dismiss the appeal. We are of the opinion that the motion was proper and that the appeal should be dismissed.
Fragmentary appeals should not be encouraged and appeals should not be permitted from interlocutory orders entered from time to time pending final adjudication on the merits of the case. To permit such appeals would unnecessarily clutter the dockets of the ap*320pellate division and prevent the orderly disposal by that division of matters pending before it. Buick Co. v. General Motors Corp., 251 N.C. 201, 110 S.E. 2d 870; Cole v. Trust Co., 221 N.C. 249, 20 S.E. 2d 54.
We have, nevertheless, considered the questions presented. We think that the order vacating the subpcena duces tecum was entered properly. It is obvious that the subpcena duces tecum was for the purpose of discovery and that it not a proper use of such a process. For the history and purpose of this process, see Vaughan v. Broadfoot, 267 N.C. 691, 149 S.E. 2d 37.
With regard to the motion for inspection and production of documents, we think the order of Judge Parker adequately protected the rights of all parties in this matter and no substantial right of the defendant was prejudiced by this order. Compare Abbitt v. Gregory, 196 N.C. 9, 144 S.E. 297.
Appeal dismissed.
Britt and Morris, JJ., concur.